Citation Nr: 9903242	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  93-21 178	)	DATE          
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1965 to 
November 1968.

The issue concerning entitlement to an increased rating for 
post-traumatic stress disorder (PTSD) first came before the 
Board of Veterans' Appeals (Board) in September 1993, and was 
the subject of remands in December 1995 and January 1997.  By 
a November 1997 rating decision, the Regional Office (RO) in 
Providence, Rhode Island, increased the rating for PTSD to 30 
percent, effective from August 26, 1991 (the date of the 
veteran's original claim concerning service connection for 
PTSD).  The Board further notes that on September 9, 1993, a 
hearing was held concerning this claim for increased rating 
at the RO.  The hearing was held before Iris S. Sherman, who 
is a member of the Board rendering the final determination in 
this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1998).

The issue concerning an increased rating for migraine 
headaches arises from a July 1996 rating decision, in which 
the RO confirmed a 30 percent rating for this condition.  The 
veteran has perfected his appeal and this issue is also now 
before the Board.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he should be assigned 
higher ratings for his service-connected PTSD and migraine 
headaches.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a rating in excess of 30 percent for 
PTSD.  It is further the decision of the Board that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for migraine headaches.


FINDINGS OF FACT

1.  The veteran has asserted that the symptoms of his 
service-connected PTSD and migraine are worse than currently 
evaluated by the RO.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

3.  The veteran's PTSD is not currently manifested by more 
than definite social and industrial impairment and the 
veteran has not routinely displayed flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships 
attributable to PTSD.

4.  The veteran's migraine headaches are manifested by no 
more than prostrating attacks occurring on average once a 
month.



CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims concerning 
increased ratings for PTSD and migraine headaches.  38 
U.S.C.A. § 5107(a) (West 1991). 

2.  The Department of Veterans Affairs has satisfied its duty 
to assist the veteran.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103(a) (1998). 

3.  An evaluation in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (As in 
effect prior to and from November 7, 1996).

4.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4,§ 4.7,  
Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 indicates that he served in 
Vietnam.  The service medical records reflect, in part, that 
the veteran was wounded in action by a grenade in 1966, and 
that he suffered injuries for which he received a Purple 
Heart.  

By a May 1969 rating decision, the RO, in pertinent part, 
granted service connection for migraine with nervous 
complaints, and assigned a 10 percent rating for this 
condition, effective from November 1968.

In August 1991, the veteran's representative submitted a 
letter, indicating, in pertinent part, that the veteran was 
seeking service connection for PTSD.

In October 1991, medical records from the Veterans 
Administration Medical Center (VAMC) in Brockton/West 
Roxbury, Massachusetts, were associated with the claims file.  
These records reflect in part, that in June 1991, the veteran 
was referred for a medical-psychiatric liaison evaluation 
after complaining of feelings of depression and isolation 
from fellow workers.  The veteran underwent this evaluation 
in July 1991.  It was noted that the veteran initially 
complained of difficulty maintaining employment.  Recently, 
he had been fired from his job as a postal worker and felt 
that he had been "unfairly dealt with."  His reasons for 
seeking treatment remained puzzling.  He noted that his wife 
had encouraged him to talk to someone, and he had mentioned 
that he did not talk openly with his wife.  He stated that he 
wanted to "talk to someone about why I was fired from  the 
Post Office" and he wanted to "get (his) self-esteem 
back."  

The veteran complained of troublesome "patterns" in his 
work history.  A thorough work history was taken, and it was 
notable that the veteran had gone AWOL in the Army.  He was 
laid off a couple of times and ultimately fired from his 
current job at the Post Office.  Although he often presented 
himself as having been a victim of circumstance, he also 
noted that he was his "own worst enemy."  No clear pattern 
of work problems emerged.  The veteran was currently 
unemployed and under financial stress; he felt "aimless." 

The veteran reported that he gambled regularly, and he did so 
in a solitary manner, i.e., not going through bookies nor 
having friends with whom he shared this activity.  Although 
the veteran initially reported no domestic problems, these 
clearly were prominent.  The veteran reported that his wife 
initially knew about his gambling and would study while he 
went to the dog track.  They were married in 1985.  As his 
gambling increased, he started lying to her about this habit.  
When they went to buy a home, she learned of the extent of 
his habit, i.e., that he had been charging gambling bets to 
his credit cards which resulted in his declaring bankruptcy 
in 1988.  The veteran stated that he now continually lied to 
his wife on many issues and felt some remorse about this.  
When asked how he felt about himself, he commented that he 
had "no self esteem because of what I am putting my wife 
through."  He said he did not "know how to tell the truth 
anymore."  During the interview, he volunteered that when 
his wife learned of his gambling, she would get mad and then 
would get over it.  At one point during the interview, the 
veteran worried about the longevity of their marriage.  They 
had a 9 month old daughter, and the veteran denied that this 
had caused any problems.  He discussed his child as a main 
source of pleasure.  

In terms of symptoms, the veteran described startle response, 
intrusive memories, flashbacks and a recurrent dream which 
occurred two to three times per week.  The veteran described 
the dream in which he was in a foxhole with the enemies 
pursuing him.  They would shoot him in the mouth, and he 
would awaken.  The veteran stated that he had had no friends 
since returning from Vietnam.  He also said he did not trust 
others and that "everybody is out for themselves."  The 
veteran reported that he had begun working full-time at the 
Post Office in March 1988.  The veteran and his wife made the 
deliberate decision to have a child, as the veteran thought 
his job at the Post Office was secure.  He was fired shortly 
after his daughter was born. 

Upon examination, the veteran initially presented as a 
passive victim of the unjust actions of others.  His tone was 
matter of fact, not angry.  He would, in passing, 
occasionally note his own role in his current situation, but 
he seemed to either have minimal insight or evade the 
responsibility of grasping how his actions had greatly 
contributed to his current situation (e.g., his gambling and 
financial irresponsibility).  His difficulties spanned 
several crucial aspects of his life (e.g., his marital 
relationship, his career, his lack of social supports).  
However, it was only with the examiner's encouragement that 
he was willing to address gambling as a major contributor to 
difficulties in his marriage (e.g., lying, financial 
problems).  While the examiner noted that the veteran's other 
problems, including PTSD, also warranted further attention, 
the veteran was not explicitly requesting this help.  While 
the veteran reported that his relationship with his infant 
daughter was going well, it was not clear how he was managing 
with the responsibilities of caring for an infant along with 
all the other stresses in his life.  

The veteran underwent a psychiatric examination for VA 
purposes in October 1991.  On an examination cover sheet date 
that same day, the veteran denied any employment.  He 
reported that he had sought help at the Brockton 
Massachusetts VA Hospital, although he denied having had any 
inpatient psychiatric treatment.    He had been able to work 
as a machinist and had been married for six years.  He had no 
hobbies.  The veteran described a recurrent nightmare which 
occurred about once a week, in which he was in a foxhole and 
a bullet went into his mouth.  He reported easy startle 
response especially from car backfires and helicopters.  He 
stated that he did not like being in the middle of a room and 
did not like to be tailgated when driving.  He stated that he 
felt isolated and cut off from people and that he did not 
trust others.  

Upon examination, the veteran was neatly and casually 
dressed.  Hygiene was good and speech was well made.  The 
veteran was quiet and reserved.  Associates were logical and 
could be followed.  Hallucinations and delusions were denied.  
There was no evidence of homicidal, suicidal or paranoid 
ideation.  Memory was 4/4 for unrelated words at five 
minutes.  The diagnosis was PTSD.

By a January 1992 rating decision, the RO, in pertinent part, 
granted service connection for PTSD and assigned a 10 percent 
rating effective from August 26, 1991. 

In May 1992, additional medical records from the 
Brockton/West Roxbury VAMC were associated with the claims 
file.  These records reflect, in part, that in February 1992, 
the veteran was seen in the triage unit.  He wished to return 
to work.  He was dressed casually , his affect was 
appropriate and his speech was coherent and goal- directed.  
He had had flashbacks from combat in Vietnam, as well as 
nightmares.  He isolated himself and his only contact was 
with his wife and child.  The veteran had occasional 
depression and had had suicidal thoughts, but he would never 
act upon these thoughts and had no history of past attempts.  
The veteran indicated that he was willing to obtain treatment 
for PTSD.  In March 1992, the veteran began to seek 
outpatient treatment for PTSD.  The veteran reported that he 
had recently been fired from the Post Office and felt that he 
had been "unfairly dealt with."  He wanted to get his self-
esteem back and needed to be "in control."  The veteran's 
troublesome work history was noted.  The veteran reported 
that he had been married in 1985 and had a one year old 
daughter.  He had lied to his wife about his gambling, and 
she subsequently learned of it after attempting to buy a 
house.  The veteran reported having startle response, 
intrusive memories, flashbacks and recurrent dreams.  He had 
had no friends since his return from Vietnam and did not 
trust others.  He felt isolated from old friends who had 
"normal lives."  

These records also reflect that subsequently in March 1992, 
the veteran discussed his history and focussed on his 
employment since Vietnam.  He acknowledged that the 
circumstances around his losing his postal job in October 
1990 were as remarkable and incredible as the final chapter 
of his active duty.  Briefly, he related a series of actions 
which involved an hours and work volume dispute with his 
postmaster and a final court appearance in which he felt 
poorly represented by an attorney who reportedly adopted an 
ill-conceived strategy.  The result was the veteran's 
termination on a charge which he denied but had no legal 
avenues to protest.  He acknowledged his bitterness, 
impotence in fighting back and resultant depressed mood.  

During another outpatient visit in March 1992, the veteran 
was willing to explore his anger in depth, and he revealed 
considerable difficulty with anger since Vietnam.  The 
difficulty appeared to relate to discharge of anger, which in 
Vietnam was accomplished with his weapon - a channel taken 
from him when he returned. The veteran became fearful of his 
anger after returning from Vietnam, and he attempted to 
suppress it.  He continued to be troubled by the perceived 
rudeness of others, although he lacked healthy techniques to 
discharge his anger.  

During another outpatient visit in March 1992, the veteran 
recounted his wartime experiences, which apparently included 
a accusation made against him based on alleged events in 
Germany.  While the veteran was threatened with the stockade, 
he eventually was given an honorable discharge when the 
original allegations where proved false.  The veteran 
continued to have bitter feelings toward the Army and 
wondered "Why me?" especially after Vietnam. 

These records also reflect that in April 1992, the veteran 
reported having a positive reaction to sharing information 
regarding his military experiences in Vietnam and later.  He 
had not talked about or shared these experiences with anyone 
other than his wife before, and he felt relieved and 
comforted.  He was able to acknowledge his anger toward the 
service for their actions (around a mistaken identity 
miscarriage), as well as the continuing accumulation of his 
anger at society, the VA and, more recently, the Post Office.  
He perceived snubs, denials and actions as being unfair and 
hurtful to him.  He continued to feel victimized, especially 
by the Postal Service, which he believed treated him unfairly 
and dishonestly.  

These records also reflect that subsequently in April 1992, 
the veteran indicated that he felt cut off or disconnected 
from most of society, including the Army for a variety of 
reasons.  In May 1992, the veteran reported continued efforts 
to obtain full time work with a part time job opportunity.  
The veteran's mood and affect was stable, and he reported no 
specific problems at home.      

In August 1992, the veteran underwent another psychiatric 
examination for VA purposes.  The veteran reported, in 
pertinent part, that his nightmares involving being shot 
continued, and that he was reminded about Vietnam almost 
every day.  He avoided crowds and July 4th parades.  The 
veteran lived with his wife and two children who were quite 
young.  He was collecting unemployment and did any kind of 
job that he could get a hold of.  He was trying to get 
involved in a training program.  The veteran was difficult to 
interview; he was not very productive in his speech and was 
not able to really elaborate on much except to answer 
questions in a clear, short-answer, precise manner.  His 
affect was extremely constricted although appropriate to 
situation and ideation.  His mood appeared to be anxious and 
at times even apathetic.  He had no evidence of any kind of 
psychotic thought disorder, including auditory/visual 
hallucinations.  He had no evident paranoid delusions.  He 
had no suicidal or homicidal ideation.  The veteran was 
oriented times three.  Memory was intact for past, recent and 
remote events.  He had no cognitive impairment.  He had good 
intellectual skills and his insight was rather poor, but he 
had no impairment in his judgment.  

The examiner concluded, in pertinent part, that the veteran's 
PTSD did not appear to be that severe in that it was not 
exactly related to his ability to function or get a job.  The 
examiner further noted that the veteran's degree of PTSD was 
related to his nightmares and dreams, which were quite 
distressing.  However, according to the examiner, it would 
have been difficult to conceptualize that the veteran's 
unemployment and degree of difficulty in general was actually 
related directly to his PTSD.  

By an October 1992 rating decision, the RO increased the 
rating for migraine headaches with nervous complaints to 30 
percent, effective from August 26, 1991.  By the same rating 
decision, the RO also confirmed the 10 percent rating for 
PTSD.  

In a January 1993 substantive appeal, the veteran asserted 
that he was "very pleased" with the grant of an increased 
rating for his migraine headaches.  However, he also 
indicated that his symptoms of PTSD warranted a rating in 
excess of 10 percent.

In September 1993, the veteran testified at the RO before the 
undersigned Board member.  At the hearing, the veteran 
indicated that he was withdrawing, in part, a claim 
concerning an increased rating for migraine headaches.  The 
veteran asserted that he did not communicate very well with 
his wife, and that he internalized all of his problems.  When 
they came out, it was "like a volcano" and the veteran 
would rant, scream and yell.  That usually led to, in part, a 
headache.  He would yell at his children for little things 
and reported constantly having the same dream about Vietnam.  
He would soak his pillow with sweat every night.  He did not 
sleep with his wife due, in part, to the nightmares.  The 
veteran seemed to drift from job to job and he did not have 
any initiative to pursue a career.  After a while, he lost 
interest in his work and he would start taking time off.  The 
veteran worked part time as a custodian at a college.  He 
found the work, which involved emptying wastebaskets and 
cleaning rest rooms, to be easy.  He claimed to be trying to 
find a job elsewhere, but no one wanted him.  

The veteran reported that he started his custodian job in 
September 1992 and worked 12 to 15 hours per week, Monday 
through Friday.  He denied ever having lost time from his 
employment due to his nervous condition, since he only went 
to work two hours every day.  Prior to getting the custodian 
job, the veteran had been unemployed since October 1990.  
Following service discharge, the veteran had worked repairing 
radiators, taking parts off cars and installing air 
conditioners.  The veteran liked all his jobs, but he left 
due to a "combination" of voluntarily leaving and being let 
go.  While the veteran would greet his co-workers at his 
current custodian job, he never had any lunch or other social 
contact with them.  The veteran also did not have any contact 
or friendships with any of the students.  He had had two 
years of college.  

The veteran reported that he had been seeking regular 
treatment for his PTSD, but stopped after his automobile 
became unreliable.  He could not afford private treatment, 
and he was not on any form of medication.  The veteran had 
been undergoing one-on-one treatment with a social worker at 
the Brockton VA and had not had any hospitalizations recently 
for PTSD.  The veteran believed that the last time he was 
treated at the Brockton VAMC was in June 1992. 

The veteran said he was "not satisfied," but he denied 
having any crying spells.  He yelled and admitted pushing his 
wife, but he said that if he were going to be violent, he 
would push a wall or door.  He did not like to hurt people.  
The veteran thought about Vietnam every day; his thoughts 
centered on the same images he saw in his nightmares.  He was 
unable to sleep a full night.  He would sleep perhaps an hour 
or two, and then he would wake up.  The veteran denied having 
any friends.  He tried to be by himself; this was why he had 
moved to the country.  When at home, the veteran stayed 
mainly in the living room.  He cared for his children and was 
involved with changing diapers and feeding them.  

The veteran said he found it hard to communicate with anybody 
and he did not trust people, especially in a working 
situation ("They were all just out for themselves").  He 
did not like change so he found it hard to look for a job 
because he was afraid of actually showing up and meeting new 
people.  He tended to take off work because the best 
treatment for his headaches was being alone.  Finally, the 
veteran testified that he had had low self-esteem since 
coming home from Vietnam.  He felt like a loser and said that 
he was fine if he worked as he was doing now, so long as he 
was left alone to do his own job.  Problems arose when he had 
to interact, especially with people in authority.  The 
veteran did not know if he could go every day to a full-time 
job, primarily due to his headaches.  

On a claim form filed in January 1994, the veteran indicated 
that he had been employed full time as a rural carrier for 
the U.S. Postal Service from March 1988 to October 1990, part 
time as a custodian for a church from June 1991 to August 
1992, and part time as a custodian at a college from 
September 1992 to the present.  The veteran wrote that when 
he got a headache, he had to stop what he was doing and rest 
with his eyes closed.  He also reported having difficulty 
relating to his superior and co-workers.  The veteran 
asserted that he had been chronically unemployed since 1968.

In February 1994, the RO received written confirmation that 
the veteran was still working part time as a custodian at a 
college.  It was noted that due to constant headaches, the 
veteran set his own hours to do his job.  It was indicated 
that the veteran was not entitled to receive sick, retirement 
or other benefits.  It was also indicated that the veteran 
worked three hours every day, for a total of 12 hours per 
week and that in the prior 12 months, the veteran had lost a 
total of 20 days due to disability.  

In March 1994, the RO received written confirmation that the 
veteran had worked as a custodian for a church from October 
1991 through September 1992.  No reason was given for the 
veteran's termination, nor was there any indication of time 
lost due to disability in the veteran's last 12 months on the 
job .  
  
In December 1995, the Board remanded the veteran's claim 
concerning an increased rating for PTSD.  

In April 1996, additional medical records from the Brockton 
VAMC were associated with the claims file.  These records 
reflect, in pertinent part, that during a June 1992 
outpatient treatment, the veteran described his involvement 
with his 19-month-old daughter and how he shared parenting 
responsibilities with his wife.  He described nightly 
startle-awakenings around 2:30 to 3 a.m., which had persisted 
since Vietnam.  Sometimes this followed the repeated dream in 
which he was overrun by the enemy and shot in the mouth.  
Other times, he simply awakened scared.  He handled these 
situations by calming himself down and falling back to sleep 
after approximately ten minutes.  He reported no other sleep 
disturbances or severe startle reactions.  He described how 
he had recently run into to the postmaster who had filed 
charges against him.  He confronted the man on his behavior 
and described the betrayal he felt.  The veteran reported 
that the postmaster initially threatened him with arrest and 
then, gradually, as the veteran persisted in asking why he 
took the action, the post master became conciliatory and even 
ingratiating.  The veteran reported that he had acted quite 
assertively, but neither submissively nor aggressively.    

These records also reflect that in August 1992, the veteran 
reported, in part, that he was looking for a job.  He had 
weekly headaches in the left temporal area, which would 
spread to the whole head.  The veteran reported nausea and 
occasional visual phenomena and indicated that he was taking 
medication for this condition.  

The veteran underwent an epilepsy and narcolepsy examination 
for VA purposes in April 1996.  It was noted, in pertinent 
part, that the veteran complained of frequent and severe 
headaches.  He described them as involving intense pain 
mostly in the forehead and behind the eyes, associated with 
photophobia and usually relieved somewhat by lying down in a 
dark, quiet room and by sleep.  The frequency of the 
headaches was three to four per week, with a duration of two 
hours to several hours.  

In May 1996, the veteran underwent another PTSD examination 
for VA purposes.  The examiner noted that he had reviewed the 
veteran's claims file before and following the examination.  
It was also noted that the veteran was presently not 
receiving any psychiatric treatment.  He apparently did see a 
social worker at one time in 1991 or 1992, but he was unclear 
what exactly that was all about except to say that he needed 
some help.  The veteran denied having ever been hospitalized 
for any psychiatric condition.  

It was noted that the veteran lived with his wife and had two 
young children.  He had worked as a custodian most of his 
life.  He last worked (part time) in 1991.  The reason he had 
difficulty with jobs in general was that he had a confidence 
problem and had difficulty dealing with people.  He also had 
headaches that seemed to bother him.  As a result, the 
veteran would get to work late and then be fired.  He spent 
most of his time helping with the kids, doing odd jobs and 
trying to make as much money as he could doing other errands.  
However, in general the veteran reported having difficulty in 
making ends meet.  

The veteran was very bizarre and difficult to interview.  His 
affect was slightly constricted but appropriate to the 
situation and ideation.  The veteran's mood was neutral.  He 
had no evidence of any auditory or visual hallucinations, nor 
any suicidal or homicidal ideation.  The veteran was oriented 
times three and his memory seemed to be intact for past, 
recent and remote events.  The veteran had no apparent 
cognitive difficulty.  He had minimal insight into his 
problem and his judgment was not impaired.  The diagnoses 
were gambling problem in remission and mixed personality 
disorder with dependent features.  The examiner concluded 
that he could not relate the veteran's symptoms to PTSD.   

In July 1996, records from the Massachusetts Rehabilitation 
Commission in Hyannis, Massachusetts, were associated with 
the claims file.  These records reflect, in pertinent part, 
that in February 1993, the veteran was less than two weeks 
from completing a course in computerized accounting.  The 
veteran reported that he believed he had accumulated about 26 
credits during the program.  He indicated that he intended to 
continue school at night to get an associate degree in 
accounting.  The veteran noted he was anxious to start work 
but believed he needed more education to enable him to secure 
a job that would support his family.  The veteran tended to 
isolate and had trouble making decisions.  He was going to 
investigate local treatment options for PTSD.  It was noted 
that he worked at a college 12 hours per week doing 
janitorial work.  In November 1993, the veteran described 
discouragement with his job hunt.  He felt that when he 
applied for jobs as a bookkeeper/accountant, people wanted to 
hire a woman who could be a secretary/receptionist as well.  
He had been searching for work since March 1993.  His 
depressed mood was noted, though it was also noted that he 
had been obtaining therapy at the Brockton VA for PTSD.  In 
May 1994, it was noted that the veteran had been hired by an 
alarm company and worked approximately five hours a day.  

By a July 1996 rating decision, the RO, in pertinent part, 
confirmed the 10 percent rating for PTSD.  By the same rating 
decision, the RO also confirmed a 30 percent rating for 
migraine headaches.  

In August 1996, the veteran filed a written statement, 
indicating that he was seeking an increased rating for 
migraine headaches.  

In a Form 9 filed in December 1996, the veteran asserted that 
the frequency of his headaches made it impossible for him to 
work more than a couple of hours each day.  He argued that 
the medical evidence of outpatient treatment reflected that 
his headaches occurred weekly and were completely prostrating 
and severe.  According to the veteran, rest and/or sleep was 
the best medication.  

In January 1997, the Board remanded the veteran's claim 
concerning an increased rating for PTSD for additional 
development.

In May 1997, a VA Form 21-4192 (Request for Employment 
Information), completed by the principal of Cotuit Elementary 
School in Cotuit, Massachusetts, was associated with the 
claims file.  On this form, the principal indicated that the 
veteran had begun working at this school as a custodian in 
August 1996.  The veteran worked four hours a day, for a 
total of 20 hours per week.  The principal noted as follows:

[The veteran] suffers from severe 
headaches.  Since he works after the 
school day, we have allowed him to leave 
his place of work when necessary.  When 
these situations occur, he is granted 
"sick leave" on an 'as needed' basis.

The form also indicated that the veteran was entitled to 75 
percent pay for days on which he took sick leave, and 
indicated that this benefit was first utilized in February 
1997.  The principal placed a question mark in the box on the 
form asking for the time lost during the prior 12 months due 
to disability.   

In a written document associated with the claims file in June 
1997, the Providence VAMC indicated that there were no 
appointments found for the veteran for the period from August 
5, 1996 to June 19, 1997.

In a June 1997 written statement, the veteran asserted that 
he had started a home-based business involving telephone long 
distance service.  His disabilities were the main factor in 
choosing this business.  His PTSD, frequent headaches and 
restless nights of sleep prevented him from securing a 
gainful occupation.  Working out of his home allowed the 
veteran to rest whenever he had a headache.  His disabilities 
prevented him from building his home business at a normal 
rate.  It had taken him over a year just to get 50 percent of 
the required number of customers to progress in the business 
structure.  A normal person, according to the veteran, could 
have achieved this in a couple of weeks just from contacting 
their friends and family.  The veteran claimed that he did 
not have the ability to foster the personal relationships 
which would have allowed him to network and develop his 
business.  As a result, the veteran had to "cold contact" 
people, which he found difficult due to lack of credibility 
and self-esteem.  The veteran worked a couple of hours a day, 
seven days a week.  He also attended a weekly meeting for 
training, which he had missed several times because of 
headaches.  In spite of all his shortcomings, however, the 
veteran was determined to make his business work.    

The veteran underwent another PTSD examination for VA 
purposes in August 1997.  It was noted that the veteran had 
not been on any psychiatric medications.  He felt that his 
past outpatient psychotherapy with a social worker had been 
helpful.  Th veteran reported that he had been married for 
ten years and had two children.  The veteran continued to 
report having his nightmare of being shot in the mouth, and 
also indicated that he had a fear of people.  He had been 
anti-social and his Vietnam experience had constricted his 
number of friends to almost none.  He simply worked around 
the house and did part-time work as a custodian.  

The veteran indicated that he had a work history of various 
jobs including plumbing, laboring, odd jobs and custodial 
work.  He indicated that he had been a custodian since 1990 
at various facilities and currently was a custodian in a 
school.  He indicated that his prior examination listed him 
as being a custodian for over twenty years.  He said that 
this was not true and that he had trouble keeping jobs and 
getting along with supervisors and fellow workers.  He also 
had had anxiety and stress, felt depressed, and was unable to 
keep jobs for lengthy periods of time.

Upon examination, the veteran was in no acute distress, sat 
passively and was difficult to interview.  He gave very 
little history spontaneously and had a tendency to be 
unfocused and unclear in his responses.  The veteran was 
unable to give more than short answers and seemed to be 
confused sometimes by questions that had several parts to 
them.  There may have been a question, according to the 
examiner, of some organic or intellectual dysfunction or even 
attention deficit symptomatology, given the veteran's 
inability to focus and respond to questions without spending 
a good deal of time thinking about it.  Affect was euthymic, 
mood was constant and the veteran was oriented times three.  
He could recall three out of three objects in five minutes.  
The veteran had no history of suicidal or homicidal ideation, 
no evidence of psychosis or mania, and no pressured or 
tangential speech.

The veteran reported having two children, ages 6 and 4.  He 
had worked part-time as a custodian in the prior several 
years since 1990.  He felt that he had difficulty with co-
workers and authority figures.  He did get along with his 
wife, but had a restricted area of social contact which he 
related to his Vietnam experience, based on his shrapnel 
trauma and his experiences of violence in the Vietnam 
theater.  The VA examiner assigned the veteran a Global 
Assessment of Functioning (GAF) score of 60.  He also 
included the following in his report:

This is a very unusual interview with 
this [veteran] who has some difficulty 
providing answers to questions which [may 
be] of a factual or even slightly 
abstract nature.  The [veteran] requires 
often the interviewer to repeat the 
question and seems to misconstrue the 
intent of the question, not in a paranoid 
manner, but in a factual and contextual 
manner.  There is some question regarding 
the processing cognitively by this 
[veteran] and further work up with 
neuropsychiatric testing for organic or 
attention deficit syndromes might be 
helpful here.  Clearly, the [veteran] has 
[PTSD] and likely has not had 
extraordinary manifestations due to his 
relatively limited capacity to express 
himself.  It is likely that he has had 
social withdrawal and job dysfunction 
over time, given his history of 
relatively low level work and frequent 
job changes.  Even as a custodian, the 
[veteran] has been unable to maintain one 
job at one place for more than a couple 
of years at a time.  The [veteran] has 
only been doing custodial work since 1990 
and is very insistent that this clear 
[sic] that he has had a very difficult 
job history in the past.  The [veteran] 
does seem to have social and occupational 
deficits which can be related, all be it, 
tenuous given his history providing 
ability [sic] to his [PTSD] from the 
Vietnam theater.  The [veteran's] request 
for an increase in view of this, does not 
seem at this time, unreasonable.

The claims file also contains an August 1997 report completed 
by the same VA physician who conducted a neurological 
examination of the veteran in April 1996.  In this report, 
the VA examiner asserted that she had reviewed the veteran's 
history, complaints and records, and also re-examined the 
veteran.  Her impressions had not changed since the April 
1996 examination.  

By a November 1997 rating decision, the RO, in pertinent 
part, increased the rating for PTSD to 30 percent, effective 
from August 26, 1991.  By the same rating decision, the RO 
also confirmed the 30 percent rating for migraine headaches.  

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  In this case, the veteran has 
asserted that the symptoms of his PTSD and migraine headaches 
are worse than evaluated by the RO.  He has thus stated well-
grounded claims. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Veterans Appeals (Court) has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  The Department in this case has reviewed numerous 
VAMC medical records and has accorded the veteran 
examinations for VA purposes, as well as local hearings.  It 
has satisfied the duty to assist. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

A.  Entitlement to an increased rating for PTSD 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (1998).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995). 

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA (among other things) employed "rather large in 
extent or degree" as a description of the considerable 
impairment that would warrant an evaluation of 50 percent for 
PTSD.  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is 
bound by precedent opinions issued by VA General Counsel. 38 
U.S.C.A. § 7104(c) (West 1991).  Consequently, the Board will 
address the merits of the veteran's claim for an increased 
evaluation of his service-connected PTSD, in relation to the 
regulations in effect prior to November 7, 1996 with this 
interpretation of "considerable" in mind.

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1997) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

Upon review of the claims file, the Board finds that an 
evaluation in excess of 30 percent is not warranted under the 
"old" regulations effective prior to November 7, 1996 or 
thereafter.  Under the old regulations, 38 C.F.R. § 4.129 
provided that in evaluation impairment resulting from the 
ratable psychiatric disorders, social inadaptability was to 
be evaluated only as it affected industrial adaptability.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  In addition 38 C.F.R. § 4.130 as in effect 
previously provided that the severity of disability was based 
upon actual symptomatology as it affected social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  The rating board, however, 
was not too underevaluate the emotionally sick veteran with a 
good work record, nor overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.

Throughout the period in issue, the veteran appears to have 
either worked part time or to have been seeking work.  In a 
statement dated in June 1997, he reported that he was working 
at a home based business in the telecommunications area.  
This included attending business meetings and making contacts 
with potential clients.  Although he reported taking a longer 
period of time to reach what he termed "the next leadership 
position," he has apparently managed to do so.  An 
employment statement from a custodial job he began in August 
1996 indicated that he lost time from work because of 
headaches.  There was no mention of time lost from work due 
to PTSD.  It is pertinent to note that it appears that the 
veteran was also working at developing his home business at 
this time. 

The medical evidence of record includes a report of the 
latest VA examination in August 1997.  Therein, the examiner 
reported a GAF score of 60.  This contemplates moderate 
symptoms related to social, occupational and school 
functioning.   At a VA examination in May 1996, the examiner 
noted that he could not relate the veteran's symptoms to 
PTSD.  Again in August 1992, the examiner noted that it would 
be difficult to conceptualize that his unemployment and 
degree of difficulty in general was actually related directly 
to his PTSD.  

While the veteran apparently has had little social life, he 
has maintained a stable home life, as evidenced by his 
continued marriage and growing family.  He was also able to 
complete a training program sponsored through the State where 
he lives and to amass college credit, equivalent to almost a 
year of college.  While, the RO was asked to obtain the 
veteran's Vocational Rehabilitation folder, it appears that 
he received such training from the State and not the VA.  
Thus, the RO's failure to include the vocational 
rehabilitation folder is considered harmless error.  In 
summary, the record does not reflect considerable, or 
"rather large" impairment of the veteran's ability to 
establish and maintain effective relationships with people or 
maintain employment as required under the "old" rating 
criteria for the next higher evaluation.  

Moreover, viewing the veteran's disability picture under the 
"new" criteria, the Board is also unable to find that a 
rating in excess of 30 percent is warranted.  The veteran has 
not routinely displayed flattened affect, memory dysfunction, 
circumstantial, circumlocutory or stereotyped speech or panic 
attacks more than once a week.   While he gave the impression 
of intellectual dysfunction or attention deficit 
symptomatology during his latest VA examination, there is 
some question as to whether the veteran was portraying a true 
picture of his disability.  This is especially so in view of 
the fact that during his most recent VA examination, the 
veteran did not gave an accurate employment history to the 
examiner.  He noted that he had been doing only custodial 
work since 1990.  He failed to discuss his current home 
business in the telecommunications area which he had been 
developing for at least a year.  He also failed to mention 
his successful completion of an educational program in the 
past.  His pursuit of his own business contemplates a good 
degree of motivation, and he is apparently able to get along 
with clients and others in his business milieu as he appears 
to be moving up the established ladder in his organization.  
In summary, the preponderance of the evidence is against 
entitlement to a disability rating in excess of 30 percent 
for the veteran's PTSD under the new criteria. 

B.  Entitlement to an increased rating for migraine headaches 

The regulations pertaining to rating migraine headaches are 
found in 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1998), and are as follows, in 
pertinent part:  


8100  Migraine:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability ................. 50

With characteristic prostrating attacks 
occurring on an average once a month over 
last several months.......30

38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998).

In the present case, the veteran has been affected by 
headaches which require him to lie down in a quiet room.  
While these headaches appear to have remained consistent 
throughout the years, it is also apparent that the veteran 
has continued to work at least part time and to function 
despite them.  He apparently was able to complete a program 
of education which appears to have entailed almost the 
equivalent of a year of college and is now actively pursuing 
his own business.  He noted in a statement that he pursued 
this business a couple of hours a day, seven days a week.  
During the time he was pursuing his own business, it appears 
he was also working halftime as a custodian.  In any case, 
the evidence in the claims file simply does indicate that the 
veteran's service-connected migraine headaches have caused 
the severe economic inadaptability required for a 50 percent 
rating under Diagnostic Code 8100. 


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



Entitlement to a rating in excess of 30 percent for migraine 
headaches is denied.




		
      Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -


